Order filed January 6, 2015 .




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-14-00869-CV
                                    ____________

                        KENNETH L. HILL, Appellant

                                        V.

   TEXAS DEPARTMENT OF CRIMINAL JUSTICE CORRECTIONAL
                INSTITUTION DIVISION, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 51712

                                    ORDER

      Appellant’s brief was due December 22, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before February 5, 2015,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM